DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autonetworks Technologies JP 2015-100240.
	Regarding claim 1, Autonetworks Technologies discloses a control device for a vehicle, comprising a switching circuit having a semiconductor switch, and being configured to open and close a connection between a starter generator having a capacitor connected to one end of the switching circuit, and an on- board battery and a load that are connected to another end of the switching circuit by turning ON/OFF the switching circuit, for preventing a voltage drop on the load side at the time of start of an engine by the starter generator, the control device further comprising: a drive power supply configured to output a drive voltage for turning ON/OFF the semiconductor switch; a wiring that connects the drive power supply and a gate of the semiconductor switch, in order to apply the drive voltage to the gate of the semiconductor switch; a first electric resistor having one end connected to the drive power supply through the wiring; a second electric resistor having one end connected to another end of the first electric resistor, and anther end connected to the gate of the semiconductor switch through the wiring; a drive switch having one end that is grounded and another end connected to the one end of the second electric resistor, and being provided for turning OFF the semiconductor switch by short-circuiting the wiring; a Zener diode having an anode connected to the one end of the switching circuit, and a cathode connected to the other end of the second electric resistor; a voltage detection unit configured to detect a voltage at the one end of the switching circuit; and a control unit configured to control the drive switch from OFF to ON, and determine whether or not the switching circuit is defective by comparing the voltage detected by the voltage detection unit with a predetermined threshold value. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Regarding claim 2, Autonetworks Technologies discloses wherein the voltage detection unit includes voltage dividing resistors that divide a voltage at the one end of the switching circuit. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Regarding claim 3, Autonetworks Technologies discloses a discharge switch for grounding the one end of the switching circuit, wherein the control unit controls the drive switch and the discharge switch from OFF to ON. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Regarding claim 5, Autonetworks Technologies discloses wherein the switching circuit includes a plurality of the semiconductor switches connected in parallel, and the control device includes a plurality of the Zener diodes and a plurality of the electric resistors respectively provided in the plurality of semiconductor switches. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Regarding claim 6, Autonetworks Technologies discloses a discharge switch for grounding the one end of the switching circuit, wherein the control unit controls the drive switch and the discharge switch from OFF to ON. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Regarding claim 7, Autonetworks Technologies discloses wherein the switching circuit includes a plurality of the semiconductor switches connected in parallel, and the control device includes a plurality of the Zener diodes and a plurality of the electric resistors respectively provided in the plurality of semiconductor switches. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Regarding claim 8, Autonetworks Technologies discloses wherein the switching circuit includes a plurality of the semiconductor switches connected in parallel, and the control device includes a plurality of the Zener diodes and a plurality of the electric resistors respectively provided in the plurality of semiconductor switches. See paragraphs [0024], [0029], [0032]-[0035], [0044], [0047], [0053], and [0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747